Citation Nr: 0725608	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from November 1943 to April 
1946 and from June 1948 to July 1954.  He died in December 
2001.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Generally, a veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 
3.1(k), 3.303.  

The veteran died in December 2002.  His death certificate 
shows that the cause of his death was ischemic cardiomyopathy 
due to renal failure as a consequence of diabetes mellitus.  
Myasthenia gravis was listed as another significant condition 
contributing to the veteran's death but not resulting in the 
other underlying causes of death.  At the time of the 
veteran's death, he was service connected for two 
disabilities: post-operative ruptured intervertebral disc, 
evaluated as 40 percent disabling under Diagnostic Code 5293; 
and post-operative residuals of osteochondroma of the right 
femur, evaluated as 10 percent disabling under Diagnostic 
Code 5015.  

By letter dated July 2003, Dr. W. J. Foxx, M.D., the 
veteran's treating physician for ten years, opined that the 
veteran's service connected injuries limited his ability for 
ambulation, exercise, and management of his high blood 
pressure, which ultimately contributed to his death by 
ischemic cardiomyopathy.  However, in denying the veteran's 
claim, the RO rejected Dr. Foxx's opinion as purely 
speculative.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  Here, as the single 
nexus opinion offered fails to provide a sufficiently 
detailed rationale, further development of medical evidence 
is necessary.   

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran's 
claims file to be forwarded to a 
specialist in cardiovascular diseases for 
review and to offer a medical opinion as 
to whether, it is at least as likely as 
not (50 percent probability or more), the 
veteran's service-connected post-operative 
ruptured intervertebral disc and post-
operative residuals of osteochondroma of 
the right femur either (a) caused or 
contributed to cause the ischemic 
cardiomyopathy that caused death or (b) at 
least as likely as not otherwise 
contributed to cause, or hastened, the 
veteran's death.  The reviewing physician 
should explain the rationale for all 
opinions given, and should specifically 
comment on the July 2003 opinion letter by 
Dr. W. J. Foxx, M.D.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

